Title: To Thomas Jefferson from John M. Pintard, 4 July 1793
From: Pintard, John Marsden
To: Jefferson, Thomas


Madeira, 4 July 1793. He has received TJ’s 3 Jan. reply to his letter of 5 Oct. and is pleased to learn that the subject of consular fees at Madeira and Lisbon had already been brought to TJ’s attention and that it is planned to submit information thereon with the consular act to the Attorney General for an opinion. In response to TJ’s request for information, he advises that these fees would not be given to someone else if the consul refused them because they are paid for services rendered by a consul and no one else could claim them. His letter of 5 Nov. informed TJ that these fees were received for actual services the Portuguese government imposes on the consul. In those countries where the consul has no services to perform, fees would burden commerce, “but where a man works he ought to be paid for his labour.” The duties of his office require the constant attendance of himself or his vice-consul, and the attendant writing requires an extra clerk. If he charged two dollars for every declaration or other act made before him by captains, he is confident his fees would exceed those he now takes, a matter more fully described in a declaration signed by American shipmasters who were here last September. He hopes to hear from TJ on this subject. He encloses a copy of the passports that in conformity with Article 25 of the commercial treaty with France he has given to all vessels belonging to the United States which have sailed from here since the French declaration of war and wishes to know whether he should continue to give them to vessels arriving from the United States without a presidential passport or whether he should endorse on the back of them the time of entry and clearance of the vessels from here. Since the death of the French consul here, French prisoners have applied to him several times to appear “as the Consul of an Ally of their Nation,” but he has avoided doing anything publicly until receiving TJ’s opinion, though he has assisted them with advice and got some liberated.
